11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Nasser Chehab,                                * From the 189th District Court
                                                of Harris County,
                                                Trial Court No. 2020-17699-A

Vs. No. 11-20-00188-CV                        * June 16, 2022

William P. Huttenbach and Hirsch &            * Memorandum Opinion by Trotter, J.
Westheimer, P.C.,                               (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Nasser Chehab.